t c summary opinion united_states tax_court linda susan williams petitioner and john h hugo intervenor commissioner of internal revenue respondent v docket no 17993-05s filed date linda susan williams pro_se john h hugo pro_se kaelyn j romey for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to an underpayment of federal_income_tax reported on a joint tax_return filed with intervenor for the issue for decision is whether petitioner is entitled to innocent spouse relief under sec_6015 background some of the facts have been stipulated and are so found the stipulations and the attached exhibits are incorporated by reference petitioner resided in california at the time the petition was filed petitioner and intervenor were married on date petitioner graduated from dartmouth college with an undergraduate degree and attended wharton school of business for years but did not complete her degree during petitioner worked for a commercial real_estate brokerage firm as an account executive handling domestic and international real_estate transactions in petitioner received income of dollar_figure from her employment and she had federal_income_tax of dollar_figure withheld from her wages during the marriage intervenor was an investment banker in the real_estate finance field he was self-employed during intervenor received a monthly consulting fee of dollar_figure during and his income was dollar_figure at the time intervenor believed that these monthly payments would be only a fraction of his total compensation_for the year from his consulting work however he did not receive the substantial yearend bonus that he expected to receive federal_income_tax was not withheld from intervenor’s compensation during petitioner and intervenor did not make quarterly estimated_tax payments for they had not made estimated_tax payments in previous years because intervenor incurred deductible medical_expenses that offset his income petitioner and intervenor filed a joint federal_income_tax return for petitioner provided intervenor with tax information including income withholding and business_expenses for the year which she compiled intervenor prepared the return using commercial tax software petitioner reviewed and signed the return the return reported total_tax due of dollar_figure and a dollar_figure underpayment_of_tax no remittance was made with the filing of the return petitioner realized that no quarterly estimated_tax payments had been made only after the return was prepared but before she signed it before petitioner signed the return intervenor acknowledged to petitioner that the unpaid tax_liability was attributable to his self-employment_income and claimed that he did not have money to pay the tax at that time however intervenor set out in handwritten notes with his financial documents specific sources of funds that could be used to pay the tax owed including rental income from the marital residence and a dollar_figure payment relating to intervenor’s consulting services despite intervenor’s statements to the contrary petitioner believed that intervenor had sufficient funds to pay a portion of the tax due she further believed that intervenor would enter into an installment_plan for the unpaid balance petitioner knew that no payment would be made toward the reported underpayment at the time of filing during their marriage petitioner and intervenor experienced financial difficulties intervenor had serious medical problems that made it difficult for him to work although petitioner understood that intervenor’s income was higher than in previous years she was aware of continued financial difficulties petitioner and intervenor borrowed money from petitioner’s parents in date to pay off credit card debt in date intervenor’s consulting contract was not renewed by the spring of petitioner realized that the couple could not maintain their current standard of living however in late intervenor listed his monthly income as dollar_figure on loan documents before filing the return in date intervenor had told petitioner that he wanted a divorce and they were in the process of separating intervenor filed a petition for dissolution of marriage on date listing the date of separation as date on approximately date petitioner and her son moved out of the marital residence a big_number square-foot house in pacific palisades california intervenor purchased the residence before his marriage to petitioner petitioner and intervenor had resided at the residence since petitioner and intervenor refinanced the residence during the marriage giving petitioner a community_property interest in the residence petitioner and intervenor had an agreement that they would both vacate the marital residence in order to rent the property intervenor listed rental income from the property in his handwritten notes as a potential source of funds to pay the tax_liability however intervenor did not move out of the marital residence and it was not rented there is evidence in the record that the rent was set at an above-market rate and intervenor refused to lower the rent upon moving out of the marital residence petitioner moved into a nearby rental property in pacific palisades in date petitioner began being paid on a commission-only basis and no longer received a monthly salary as a result her annual income decreased dramatically in date petitioner determined that she could no longer meet the high costs of living in the los angeles area and decided to move to a place with a lower cost of living petitioner chose to move to the lake tahoe area because she could live with her parents rent free temporarily petitioner and her son lived with her parents for approximately year thereafter she moved into two different rental apartments before moving into a carriage house on her parents’ property at a rent of dollar_figure per month in addition to an obligation to provide caretaking services employment opportunities in the lake tahoe area were limited for someone with petitioner’s experience as a commercial real_estate broker at times petitioner worked three part-time jobs because of the seasonal nature of employment opportunities in the lake tahoe area petitioner’s current income is modest and she often struggles to meet her monthly living_expenses at times she has borrowed from her parents to pay living_expenses during this time petitioner did not receive court-ordered child_support payments from intervenor throughout their marriage petitioner and intervenor generally maintained separate bank accounts neither spouse had access to the other’s account records intervenor had some account statements mailed to a post office box rather than the marital residence petitioner and intervenor divided living_expenses which they paid from their separate_accounts and performed regular accountings to reconcile expenses paid_by each spouse for the most part intervenor paid the mortgage real_estate_taxes and maintenance_expenses associated with the marital residence petitioner paid for child care costs utilities food expenses and other personal living_expenses at times petitioner had to make the mortgage payment when intervenor did not have sufficient funds to do so petitioner incurred attorney’s fees in excess of dollar_figure million during the divorce proceedings including more than dollar_figure from a 10-day trial petitioner borrowed money from her parents to pay almost all of the legal fees during the course of the divorce proceedings intervenor repeatedly disobeyed court orders and interfered with the ordered sale of the marital residence the couple’s principal community asset intervenor interfered with the marketing of the marital residence including refusing to sign a listing agreement renting the property without petitioner’s consent disconnecting utilities in violation of a court order interfering with petitioner’s access to the residence failing to provide keys to the property failing to timely advise petitioner of water damage sustained by the property and the cost of repairs and residing in the residence in violation of a court order because of intervenor’s misconduct petitioner had to seek intervention from the family law court on numerous occasions as a result of intervenor’s actions the court imposed on him a dollar_figure sanction to be paid to petitioner a divorce judgment dated date awarded an equalization payment of dollar_figure to petitioner the equalization payment included among other adjustments dollar_figure for a property settlement relating to the marital residence dollar_figure in sanctions against intervenor and dollar_figure for child_support arrearage and interest the divorce proceeds were distributed to pay existing debt obligations of petitioner principally to reimburse her parents for attorney’s fees relating to the divorce proceedings and to pay outstanding legal bills none of the equalization payment was distributed directly to petitioner the divorce court retained jurisdiction over the tax_liability pending resolution of this case thus the divorce court reserved the right to allocate the tax_liability between the former spouses as part of the divorce settlement if innocent spouse relief is not granted to petitioner on date petitioner filed form_8857 request for innocent spouse relief on date respondent issued a notice_of_determination denying petitioner’s claim for innocent spouse relief the notice_of_determination does not state the basis for the denial of relief a preliminary letter dated date denied relief on the ground that petitioner did not have a reasonable belief that intervenor would pay the tax owed the appeals case memo recommended against relief based primarily on petitioner’s expected receipt of over dollar_figure from the divorce the appeals memo stated that the request for innocent spouse relief should be reconsidered if there was a significant change in that monetary award which was on appeal by intervenor the appeals memo did not consider the effect of petitioner’s outstanding legal bills discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 a spouse may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under sec_6015 or c the taxpayer may seek equitable relief under sec_6015 sec_6015 confers on the secretary discretion to grant equitable relief to taxpayers where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either petitioner contends that she is entitled to innocent spouse relief under sec_6015 for except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 affd 101_fedappx_34 6th cir in previous cases we have applied an abuse_of_discretion standard of review for the commissioner’s denial of equitable relief under sec_6015 120_tc_137 115_tc_183 affd 282_f3d_326 5th cir we do not address the standard of review issue because the standard applied would not affect the result as directed by sec_6015 the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under that subsection the applicable_provision is found in revproc_2000_15 2000_1_cb_447 respondent admits that petitioner has satisfied the seven threshold conditions for consideration of a request for innocent spouse relief under sec_6015 set forth in revproc_2000_15 sec_4 c b pincite intervenor has not raised any issues with respect to these threshold conditions accordingly we find that petitioner has satisfied the threshold requirements for consideration of a request for innocent spouse relief under sec_6015 revproc_2000_15 sec_4 c b pincite provides a safe_harbor for sec_6015 relief the appeals memo did not specifically analyze whether petitioner qualified for relief under the safe_harbor because we find below that petitioner is entitled to relief under an alternative provision of revproc_2000_15 supra we have not considered whether petitioner satisfies the requirements of the safe_harbor revproc_2000_15 sec_4 c b pincite provides a list of positive and negative factors for determining whether to grant equitable relief under sec_6015 according to the revenue_procedure no single factor i sec_1 this revenue_procedure was superseded by revproc_2003_ 2003_2_cb_296 which is effective for requests for relief filed on or after date or for requests for relief pending on date for which no preliminary determination_letter has been issued as of date id sec c b pincite the preliminary determination_letter denying relief was issued in this case on date determinative all facts are to be considered and weighed appropriately and the list of factors is not intended to be exclusive id see 118_tc_106 affd 353_f3d_1181 10th cir i factors against relief we first review the six factors weighing against relief as listed under revproc_2000_15 sec_4 c b pincite a attributable to nonrequesting spouse the unpaid tax is attributable to self-employment_income earned by the nonrequesting spouse and resulted from the failure to make estimated_tax payments on such income_tax_liability attributable to petitioner’s income was satisfied through withholding on her wages this factor does not support denial of relief b knowledge or reason to know the general_rule for reported but unpaid tax_liability is that the requesting spouse’s knowledge or reason to know at the time the return was signed that the tax would be unpaid weighs against granting innocent spouse relief id sec_4 b the requesting spouse must establish that she did not know or have reason to know at the time she signed the return that the reported tax_liability would not be paid and it was reasonable to believe that the nonrequesting spouse would pay the reported tax_liability ogonoski v commissioner tcmemo_2004_52 revproc_2000_15 sec_4 b typically in the case of a reported but unpaid tax_liability the relevant knowledge is that the tax would not be paid when the return was signed merendino v commissioner tcmemo_2006_2 petitioner knew that no remittance was made with the return thus she knew that the tax would not be paid when the return was filed however she argues that she reasonably believed at the time she signed the return that intervenor would pay the tax_liability at some point on the basis of assurances that intervenor made to her before she signed the return during the preparation of the return intervenor listed specific sources of funds to be used for payment of the reported tax including rental income from the marital residence and an expected payment relating to his consulting activities we do not find credible intervenor’s testimony denying that he made any assurances or representations to petitioner concerning his responsibility to pay the tax due petitioner and intervenor took steps to rent the marital residence in although this plan was not accomplished because of circumstances out of petitioner’s control it would appear to be reasonable to consider anticipated payments to be made after the return is filed to determine whether a requesting spouse had knowledge or reason to know that the tax would not be paid see banderas v commissioner tcmemo_2007_129 a reasonable belief that taxes would be paid must at minimum incorporate a belief that funds would be on hand within a reasonably prompt period of time petitioner signed the return with a reasonable belief that the tax would be paid out of the rental income and intervenor’s consulting income petitioner and intervenor maintained separate bank accounts and petitioner did not have access to intervenor’s bank records thus she could not completely know intervenor’s financial condition nevertheless she believed that he had sufficient funds to make a partial payment of the tax at the time of filing although she knew no payment was remitted with the return the record confirms that intervenor had funds available at and around that time to pay the tax_liability even though petitioner knew that the reported tax_liability was not paid upon the filing of the return we find that she reasonably believed that the tax would be paid at some point given the counterbalancing nature of her knowledge we find that this factor is neutral in our consideration of whether relief should be granted c significant benefit the record does not indicate that petitioner significantly benefited beyond normal support from the unpaid tax_liability to determine whether the requesting spouse received a significant benefit from the unpaid tax we determine whether the taxpayers were able to make expenditures that they otherwise could not have made and that were important to the requesting spouse krasner v commissioner tcmemo_2006_31 intervenor argues that petitioner benefited because he continued to pay the mortgage on the marital residence and petitioner benefited from appreciation in the residence the appeals memo found that petitioner significantly benefited from the unpaid tax for this reason there is no evidence in the record that petitioner and intervenor acquired any assets or incurred unusual or lavish expenses for petitioner’s benefit during petitioner apparently left the marriage with no assets or investments beside her interest in the marital residence although the marital residence was large payment of the mortgage does not provide a basis for finding a significant benefit to petitioner beyond normal support the unpaid tax represents only months of mortgage payments appreciation of the residence does not constitute a benefit beyond normal support petitioner moved out of the residence shortly thereafter and began living in a more modest fashion there is no indication that the residence which intervenor purchased before his marriage was important to petitioner this factor does not support denial of relief d lack of economic hardship the fact that the requesting spouse will not suffer economic hardship from payment of the tax_liability weighs against granting relief revproc_2000_15 sec_4 d conversely the presence of economic hardship favors granting relief id sec_4 b c b pincite economic hardship occurs where the requesting spouse would not be able to pay reasonable basic living_expenses if liability for the tax were imposed butner v commissioner tcmemo_2007_136 in determining a reasonable amount for basic living_expenses the court considers among other things the taxpayer’s age employment status and history ability to earn and number of dependents an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the taxpayer’s geographic area the amount of property available to pay the taxpayer’s expenses any extraordinary circumstances ie special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship see sec_301_6343-1 proced admin regs consideration of unique circumstances of the requesting spouse is appropriate in determining whether she would suffer an economic hardship if relief is denied sec_301_6343-1 proceed admin regs at the time of trial petitioner struggled to pay basic living_expenses petitioner submitted form 433-a collection information statement for wage earners and self-employed individuals to respondent on date the form listed no assets but checking accounts with nominal balances and a used car the form also listed monthly living_expenses that exceeded monthly income the parties have not disputed that these amounts are reasonable intervenor argues that petitioner would not suffer economic hardship because she received nearly dollar_figure from the divorce intervenor argues that she chose to use the money to pay her legal bills and could have paid the tax_liability instead the appeals memo relied on the divorce distribution to find a lack of economic hardship and did not take into account petitioner’s extraordinary legal bills there is evidence in the administrative record that petitioner’s legal bills totaled dollar_figure as of date first we note that nearly dollar_figure of the equalization payment was to compensate for intervenor’s failure to provide child_support for his son in addition we find that it is appropriate to consider petitioner’s legal fees in determining her ability to meet her basic living_expenses the extraordinary legal fees resulted from the contentious nature of the divorce and the division and sale of the marital residence sec_301_6343-1 proced admin regs expressly authorizes the consideration of extraordinary circumstances faced by the taxpayer and any other factor bearing on economic hardship taxpayers are not required to choose among which debt to pay for determining economic hardship as intervenor contends rather the question is whether the legal fees may be taken into account to determine whether petitioner can meet her basic living_expenses under the facts of this case the legal fees would place a significant burden on petitioner’s ability to meet her living_expenses accordingly we find that petitioner would suffer an economic hardship if liability for the tax is imposed this factor does not weigh against relief e noncompliance with federal_income_tax laws the requesting spouse must make a good_faith effort to comply with federal_income_tax laws in the years after the year for which relief is requested revproc_2000_15 sec_4 e although there were allegations of noncompliance in earlier years petitioner has complied with her tax obligations for years after accordingly this factor does not support denial of relief f requesting spouse’s legal_obligation the family law court has retained jurisdiction over the divorce proceeding pending the outcome of this case since it has not ruled on this issue petitioner remains liable for the unpaid tax this factor does not support denial of relief ii factors in favor of relief we next review the following six factors as listed under revproc_2000_15 sec_4 c b pincite to evaluate whether petitioner is entitled to equitable relief under sec_6015 a marital status petitioner and intervenor are divorced this factor is in petitioner’s favor b economic hardship for the reasons stated above we conclude that petitioner would experience economic hardship if sec_6015 relief were denied accordingly this factor favors granting relief c abuse petitioner did not contend that she was subject_to abuse this factor does not apply d no knowledge or reason to know for the reasons stated above we find that although she knew no remittance was made upon the filing of the return petitioner had a reasonable belief that the tax would be paid at some point this factor is neutral e nonrequesting spouse’s legal_obligation as explained above intervenor does not have a legal_obligation under the divorce decree to pay the outstanding tax_liability this factor favors granting relief f attributable to requesting spouse as stated above the unpaid tax was attributable to intervenor’s self-employment_income this factor favors relief conclusion upon consideration of the entire record we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 petitioner’s knowledge that the reported tax was not paid upon filing of the return is the only factor that potentially weighs against the granting of relief in this case the significance of that knowledge is lessened by petitioner’s reasonable belief that intervenor would pay the tax at some point although it is unclear whether it is appropriate to consider payments made after the filing of the return this factor alone does not support the denial of innocent spouse relief w hen the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid revproc_2000_15 sec_4 b accordingly we hold that petitioner is entitled to relief from joint_and_several_liability for under sec_6015 to reflect the foregoing decision will be entered for petitioner
